DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-12 and 19 in the reply filed on 6/29/22 is acknowledged.  Since the election is made without traverse, the restriction is deemed as proper and therefore made FINAL.  Claims 13-18 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al US 2017/0285466 in view of Panga et al US 2010/0012622.
Per claims 1-3 and 5, Chiba teaches a nanoimprint method comprising arranging a liquid film made of a first liquid curable composition containing at least a polymerizable compound and dropping droplets of a second liquid curable composition containing at least a polymerizable compound discretely onto the liquid film (abstract), allowing the second composition droplets to spread to cover the surface (completely, see Fig. 2C and 2D, [0008], [0012]), bringing a mold which is transparent to light applied thereto which has a smooth surface into contact with the liquid curable composition (abstract, [0004], [0137]), curing (abstract, [0139]), and releasing the mold [0139].  Chiba is silent regarding a planarization method.  Panga teaches a planarization method which can be performed using a nanoimprint lithography method [0003], [0006], [0040].  Planarization methods include arranging liquid onto a substrate having unevenness and allowing the liquid to become smooth before forming the layer [0007]-[0008].  As such, it would have been obvious to one of ordinary skill in the art to have performed the nanoimprint method of Chiba in a planarization method such as disclosed by Panga with a reasonable expectation for success and predictable results because Shiba teaches that planarization of substrates can be performed by nanoimprint methods.
Per claim 4, Chiba teaches that the first composition A1 has a higher surface tension than the second composition A2 [0013].  
	Per claims 6, 9, and 15, Chiba teaches a pattern height of 4nm to 200nm [0138], and the film thickness is between 0.1 nm to 10,000 nm [0132], which overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to have selected a value within the disclosed workable range of the prior art to arrive at the desired result with a reasonable expectation for success.  Chiba is silent regarding the claimed volume of the droplets.  However, the volume of the droplet would affect both the spread area and the height of the layer (also based on surface tension [0014]) and as such, it would have been obvious to one of ordinary skill in the art to have controlled and optimized the droplet size and volume with a reasonable expectation for success and predictable results to arrive at the claimed range via routine experimentation (see MPEP 2144.05).
	Per claim 7, Panga teaches that the unevenness of the substrate typically has structures on the order of 100 nm or smaller (height/width) [0002], which overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to have selected a value within the disclosed workable range of the prior art to arrive at the desired result with a reasonable expectation for success.  
	Per claim 8, Panga teaches that the drop pattern for dropping the composition may be controlled via a topography map of the substrate (abstract, [0040]).  Therefore, it would have been obvious to one of ordinary skill in the art to have deposited droplets where the droplets needed to be in higher concentration (e.g., concavities) and withhold droplets where the droplets were less needed.
	Per claim 10, Chiba teaches that the film thickness can be between 0.1 nm to 10,000 nm [0132], which overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to have selected a value within the disclosed workable range of the prior art to arrive at the desired result with a reasonable expectation for success.  
	Per claim 11, Chiba teaches the surface tension of the curable compositions is between 5 mN/m and 70 mN/m [0102], which overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to have selected a value within the disclosed workable range of the prior art to arrive at the desired result with a reasonable expectation for success.  
	Per claim 12, Panga teaches that the droplet step, or any step, can be repeated a plurality of times on the same substrate [0165].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715